Name: Council Regulation (EEC) No 3811/81 of 15 December 1981 on the application of Decision No 1/81 of the EEC-Austria Joint Committee - Community transit - amending Appendix II to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 383 / 24 Official Journal of the European Communities 31 . 12 . 81 COUNCIL REGULATION (EEC) No 3811 / 81 of 15 December 1981 on the application of Decision No 1 / 81 of the EEC-Austria Joint Committee - Community transit - amending Appendix II to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit to take the measures required to implement the abovementioned Decision , HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 16 of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit ('), empowers the Joint Committee set up under that Agreement to adopt decisions making certain amendments to the Agreement and to its Appendices ; Whereas the Joint Committee has decided to amend Appendix II to the Agreement in order to permit the guarantor, under the flat-rate guarantee system to limit , at the time of issuing flat-rate guarantee vouchers , the extent of the risk which he thereby accepts ; Whereas this amendment is the subject of Decision No 1 / 81 of the Joint Committee ; whereas it is necessary Decision No 1 / 81 of the EEC-Austria Joint Committee - Community transit - amending Appendix II to the Agreement between the European Economic Community and the Republic of Austria on the application of rules on Community transit shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL ( ») OJ No L 294 , 29 . 12 . 1972 , p . 87 .